Citation Nr: 9915295	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-38 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Entitlement to service connection for a skin disorder 
(tinea cruris, tinea pedis and intertrigo) to include as due 
to Agent Orange exposure.

2.	Entitlement to service connection for headaches to include 
as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant's spouse



ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1969.    

This appeal arose from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

During the pendency of the appeal, the BVA, in a July 1998 
decision, remanded the case for further development, and 
following accomplishment of the requested development, the 
case was returned to the Board for appellate review. 

On appeal the representative has raised the issues of 
entitlement to service connection for post-traumatic stress 
disorder and whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for anxiety.  These issues, however, are not 
currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
consideration. 


FINDING OF FACT

The veteran has not presented claims of entitlement to direct 
and presumptive service connection for a skin disorder (tinea 
cruris, tinea pedis and intertrigo) and headaches, to include 
due to claimed Agent Orange exposure, that are plausible or 
capable of substantiation. 


CONCLUSION OF LAW

The claims of entitlement to direct and presumptive service 
connection for a skin disorder (tinea cruris, tinea pedis and 
intertrigo) and headaches, to include due to claimed Agent 
Orange exposure, are not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records, including his August 
1969 separation examination, are negative for any findings, 
treatment or diagnosis of any form of skin disorder, 
including a skin rash of the legs and feet.  These records do 
show that the veteran was treated for headaches with a cough 
in January 1969.  In April 1969, the veteran complained of 
chills, vomiting, anorexia, and malaise and was diagnosed 
with probable viral syndrome and rule out hepatitis.  Shortly 
thereafter, also in April 1969, he was treated for headaches 
and nausea.  Physical examination, however, was essentially 
negative and no pertinent diagnosis was made.

In a July 1997 private treatment record from Kaiser 
Permanente, the veteran complained of a two-month old 
rash/itch in his groin and intergluteal areas and athlete's 
feet.  The diagnosis was tinea cruris and tinea pedis.  In 
September 1997, the veteran was reported to have tinea pedis 
with intertrigo between the fourth and fifth toes. 

At an April 1999 BVA travel hearing, the spouse testified on 
behalf of the veteran, as he was incarcerated at that time.  
The spouse testified that she witnessed a rash on the 
veteran's legs and feet for a period of about 3 to 4 months.  
She indicated that the veteran told her that he had not had 
problems with a rash on his legs and feet prior to Vietnam.  
She also stated that the veteran never reported any other 
incident that might be attributed to the rash.  She stated 
that he used antifungal cream for his skin disorder and that 
when it became really severe he would seek private medical 
treatment.  She testified that over the prior 10 years the 
veteran was estimated to have used over-the-counter drugs 3 
or 4 times.  In regard to the veteran's headaches, she stated 
that he experienced headaches periodically and that he told 
her these headaches began after he served in Vietnam.  
However, she reported that the veteran never specifically 
told her what the etiology of the headaches was.  She 
indicated that she witnessed the veteran experience headaches 
every other week and that these lasted 1 to 2 days.  On a 
scale of 1 to 10, she described the severity of the veteran's 
headaches as a 5.  The veteran's spouse indicated that he 
would not miss work very often due to these headaches.  She 
reported that he would usually take extra-strength Tylenol 
and end up lying down for a while.  She also reported that 
his headaches were not necessarily light sensitive. 

Analysis

The veteran is seeking service connection for a skin disorder 
(tinea cruris, tinea pedis and intertrigo) and headaches, 
both to include as due to Agent Orange exposure.  The legal 
question to be answered initially is whether the veteran has 
presented evidence of well-grounded claims; that is, claims 
that are plausible.  If he has not presented well-grounded 
claims, his appeal must fail with respect to these claims and 
there is no duty to assist him further in the development of 
these claims.  38 U.S.C.A. § 5107(a).  As will be explained 
below, the Board finds that these claims are not well 
grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 1991); 
38 C.F.R. § 3.303 (1998).  

With respect to any claim of entitlement to service 
connection based on a theory that the disorder is related to 
exposure to Agent Orange the Board observes that the 
statutory presumption that certain diseases are the result of 
exposure to an herbicide in service is inapplicable with 
respect to a skin rash, tinea cruris, tinea pedis, 
intertrigo, and headaches.  38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. §§ 3.307, 3.309(e) (1998).  The inclusion of 
certain diseases, as opposed to others, within this list 
reflects a determination by the Secretary of Veterans Affairs 
(Secretary), based on sound medical and scientific evidence, 
that there exists a positive association between (A) the 
occurrence of those diseases in humans and (B) the exposure 
of humans to an herbicide agent.  38 U.S.C.A. § 1116(b)(1); 
61 Fed. Reg. 41368-41371 (1996).  The Secretary has found a 
relationship between Agent Orange exposure and the skin 
disorder chloracne, and porphyria cutanea tarda, a liver 
disorder, which has certain manifestations involving the 
skin.  38 C.F.R. § 3.309.

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In the present case, while post-service medical records 
reveal that the veteran was treated for a skin disorder 
(tinea cruris, tinea pedis and intertrigo) in the areas of 
the groin, intergluteal areas, and feet, no examiner has 
linked any skin disorder with the appellant's active duty 
service, including the claimed exposure to Agent Orange, and 
the appellant has not submitted any competent evidence 
otherwise suggesting such a nexus.  Rather, the only evidence 
presented by the veteran that tends to show a connection 
between a skin disorder and service are his own statements.  
These statements are not, however, competent evidence 
relating a present condition to the appellant's military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Indeed, a well grounded claim requires competent evidence 
linking the current disability to either the veteran's active 
duty, or the claimed Agent Orange exposure.  In the absence 
of such evidence the Board finds that the appellant has 
failed to fulfill his statutory burden of submitting a well 
grounded claim of entitlement to service connection for a 
skin disorder (tinea cruris, tinea pedis and intertrigo) to 
include as due to Agent Orange exposure.  Under such 
circumstances this claim is denied as not well grounded. 

With regard to the claim of entitlement to service connection 
for headaches, the record does not show that the veteran 
currently suffers from this disorder.  As a well-grounded 
claim requires competent evidence that the claimant actually 
has the disorder in question, the Board must conclude that 
the veteran has failed to fulfill his statutory burden.  
Rabideau.   Still, even assuming that the appellant has 
headaches, the record provides no competent evidence linking 
the disorder to either the veteran's military service, or his 
claimed Agent Orange exposure. 
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the appellant 
has submitted no medical opinion or other competent evidence 
to support his claim that he has headaches, the Board finds 
that he has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  38 U.S.C.A. § 
5107.  Hence, the benefit sought on appeal is denied.  

Although the Board considered and denied these claims on a 
ground different from that of the RO, the appellant has not 
been prejudiced by these decisions.  This is because in 
assuming that the claims were well grounded, the RO accorded 
the claimant greater consideration than his claims in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claims 
are well grounded would be pointless and, in light of the law 
cited above, would not result in determinations that are 
favorable to him.  VAOPGCPREC 16-92; 57 Fed.Reg. 49,747 
(1992).


ORDER

Service connection for a skin disorder (tinea cruris, tinea 
pedis and intertrigo) and headaches, on a direct basis, and 
due to claimed Agent Orange exposure, is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

